Citation Nr: 0813457	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
2003, for the grant of service connection for tinnitus.

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran perfected his appeal in this case in March 2005.  
He requested that he be afforded a Board hearing and 
indicated he would accept either a video conference or Travel 
Board hearing, whichever would occur first.  He was scheduled 
for a video conference hearing on June 9, 2006.  Notice of 
the hearing was dated May 2, 2006.  The veteran failed to 
report for his hearing on the scheduled date.

Although the veteran failed to report for his hearing, he had 
submitted a request to have his hearing postponed and 
rescheduled.  This request was received at the RO on May 15, 
2006; however, it was not of record at the time the veteran 
was to appear for his hearing on June 9, 2006.  The veteran's 
request to reschedule his hearing was received at the Board 
on June 21, 2006.

The veteran's request to reschedule his hearing was received 
more than two weeks prior to the hearing date.  See 38 C.F.R. 
§ 20.704(c) (2007).  Good cause was shown for him to request 
a change in the hearing date.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the New Orleans RO and the 
veteran should be scheduled for a video 
conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


